 


 HR 588 ENR: Vietnam Veterans Donor Acknowledgment Act of 2013
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. R. 588 
 
AN ACT 
To provide for donor contribution acknowledgments to be displayed at the Vietnam Veterans Memorial Visitor Center, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Vietnam Veterans Donor Acknowledgment Act of 2013.
2.Donor contribution acknowledgments at the Vietnam Veterans Memorial Visitor CenterSection 6(b) of Public Law 96–297 (16 U.S.C. 431 note) is amended—
(1)in paragraph (4) by striking the and after the semicolon;
(2)in paragraph (5)—
(A)by striking 2014 and inserting 2018; and
(B)by striking the period and inserting ; and; and
(3)by inserting at the end the following new paragraph:

(6)notwithstanding section 8905(b)(7) of title 40, United States Code—
(A)the Secretary of the Interior shall allow the Vietnam Veterans Memorial Fund, Inc. to acknowledge donor contributions to the visitor center by displaying, inside the visitor center, an appropriate statement or credit acknowledging the contribution;
(B)donor contribution acknowledgments shall be displayed in a form approved by the Secretary of the Interior and for a period of time commensurate with the level of the contribution and the life of the facility;
(C)the Vietnam Veterans Memorial Fund shall bear all expenses related to the display of donor acknowledgments;
(D)prior to the display of donor acknowledgments, the Vietnam Veterans Memorial Fund, Inc. shall submit to the Secretary for approval, its plan for displaying donor acknowledgments;
(E)such plan shall include the sample text and types of the acknowledgments or credits to be displayed and the form and location of all displays;
(F)the Secretary shall approve the plan, if the Secretary determines that the plan—
(i)allows only short, discrete, and unobtrusive acknowledgments or credits;
(ii)does not permit any advertising slogans or company logos; and
(iii)conforms to applicable National Park Service guidelines for indoor donor recognition; and
(G)if the Secretary of the Interior determines that the proposed plan submitted under this paragraph, does not meet the requirements of this paragraph, the Secretary shall—
(i)advise the Vietnam Veterans Memorial Fund, Inc. not later than 30 days after receipt of the proposed plan of the reasons that such plan does not meet the requirements; and
(ii)allow the Vietnam Veterans Memorial Fund, Inc. to submit a revised donor recognition plan.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
